        Case 1:15-cr-00095-AJN Document 2846 Filed 05/08/20 Page 1 of 1
                            STEVEN L. BROUNSTEIN PLLC
                                         Attorney at Law
                                                                                                   5/8/20
                                        32 Court Street
                                   Brooklyn, New York 11201
                                           Suite 408


                                        (718) 875-5700
                                                                      SO ORDERED 5/8/20
                                      FAX (718) 625-6637
                                     sbattylaw@gmail.com

Via ECF
                                                                      Alison J. Nathan, U.S.D.J.

                                             May 5, 2020

Hon Alison J. Nathan
United States District Judge
                                               The status conference currently scheduled
Southern District of New York
                                               for May 13, 2020 is hereby adjourned to
Thurgood Marshall                              August 5, 2020 at 12:45 p.m.
United States Courthouse                       SO ORDERED.
40 Foley Square
New York, NY 10007

                                  United States v.Shaquille John et.al.
                                  15-cr-0095(AJN)

Dear Judge Nathan:

        I represented Mr. John who was sentenced by the Court on August 7th to thirty six
(36) months of incarceration and three (3) years of supervised release. On February 13th
a hearing was held concerning my client’s violation of supervised release filed by USPO
Lauren Blackford. That hearing was adjourned until May 13th, 2020 for the Court to assess
my clients progress. Additionally, it was adjourned for Ms. Blackford to find the appropriate
treatment clinic for Mr. John. Unfortunately, the current Covid 19 crises has stymied that
effort. Complicating the matter is my understanding that Mr. John is ill but has not been
tested for the virus. Ms. Blackford has found a facility which may admit Mr. John and may
have beds opening up in two weeks. His acceptance into that program will be premised on
him being tested for the virus. I have been in communication with Ms. Blackford and given
the current situation we have discussed adjourning the matter to a time convenient to the
Court in and around the last week of July or the first week of August.

     I thank the Court for considering this request.


                                                  Respectfully submitted;

                                                           /s/

                                                  STEVEN L. BROUNSTEIN
